Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 2007/0215463) in view of Ogino (US 2017/0294203), Taketomi (US 2016/0064200) and Shiozawa (JP 07-108464).
Regarding claims 1, 6 and 7, Parkhe teaches a method for manufacturing a sputtering target, which comprises performing polishing on a sputtering surface of a target material having a Vickers hardness of 100 or less made of metal (aluminum, copper, [0003]), the target material having been bonded to a backing plate [0019] [0022-0023].  Aluminum has a Vicker’s hardness of 100 or less.  Therefore the Examiner takes the position that Parkhe teaches a sputtering target material with a Vickers hardness of 100 or less.   Parkhe teaches polishing the sputtering target removes a damaged layer from its surface and smooths the surface to promote reduced burn in time [0022]. 
Ogino teaches a method for manufacturing a sputtering target, which comprises performing multi-stage polishing on a sputtering surface of a target material by using a plurality of abrasives having different grit numbers in ascending order of grit number from a small grit number to a large grit number wherein a grit number of an abrasive used in a last stage of the multi-stage polishing is 1.7 times or less larger than a grit number of an abrasive used in a stage immediately preceding the last stage [0032] because it would provide a smooth surface on the target.  
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ogino by performing multi-stage polishing on a sputtering surface of a target material by using a plurality of abrasives having different grit numbers in ascending order of grit number from a small grit number to a large grit number wherein a grit number of an abrasive used in a last stage of the multi-stage polishing is 1.6 times or less larger than a grit number of an abrasive used in a stage immediately preceding the last stage, as taught by Ogino, because it would provide a smooth surface on the sputtering target [0032].  
Parkhe describes a lapping wheel to which an abrasive slurry is applied to polish the surface of the target.  Parkhe isn’t specific as to the material of the lapping wheel.  
The Examiner takes the position that it is common in polishing arts to use a nonwoven material as the lapping wheel so as to hold the abrasive particles in the slurry to polish a surface.
Taketomi teaches a method of finishing a sputtering surface by polishing a target surface using a nonwoven fabric ([0076], [0141]) because it would control the surface roughness, Ra, of the sputtering target ([0076]).
Shiozawa teaches providing an abrasive cloth for polishing by impregnating a polysulfone resin solution to a nonwoven fabric of synthetic fiber because it would provide a porous structure not hurt by the heat and pressure applied in the polishing process (Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the abrasive of Parkhe by providing the abrasive includes a nonwoven fabric of synthetic fiber impregnated with abrasive grains, as taught by Taketomi and Shiozawa , because it would control the surface roughness, Ra, of the sputtering target ([0076] of Taketomi) and because it would provide a porous structure not hurt by the heat and pressure applied in the polishing process (Abstract of Shiozawa). 
Regarding claim 2, Ogino teaches in two sequential stages of the multi-stage polishing, a grit number of an abrasive used in a later stage is more than 1.0 time and less than 2.5 times larger than a grit number of an abrasive used in a former stage [0032].  
Regarding claim 5, Ogino teaches wherein a grit number of an abrasive used in a last stage of the multi-stage polishing is #800 or more and #1500 or less [0032].  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either of Parke, Ogino, Taketomi and Shiozawa as applied to claim 1 above, and further in view of Takagi (JP 2011-127189 as cited on IDS see translation for citations).
Regarding claim 9, Parkhe does not teach a grit number of an abrasive used in a first stage of the multi-stage polishing is more than #320.  
Takagi teaches a grit number of an abrasive used in a first stage of the multi-stage polishing is more than #320 [0030] because it would control the surface property of the sputtering target [0031]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the grit of Parkhe by providing a grit number of an abrasive used in a first stage of the multi-stage polishing is more than #320 because it would control the surface property of the sputtering target [0031]. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 2007/0215463) in view of Yuan (2014/0311900). 
Regarding claim 8, Parke teaches a sputtering target comprising a target material made of metal having a Vickers hardness of 100 or less [0003, 0039].  Aluminum has a Vicker’s hardness of 100 or less.  Parkhe further teaches the target has an average of arithmetic average roughness Ra measured at a plurality of measurement points on a sputtering surface of the target material is 0.5 microns or less (4 microinches = 0.10 microns, [0022]). 
Parkhe does not teach a standard deviation of the arithmetic average roughness Ra measured at the plurality of measurement points thereon is 0.1 um or less. 
Yuan teaches a sputtering target with a standard deviation of the arithmetic average roughness Ra measured at the plurality of measurement points thereon is 0.1 um or less (1.500 Angstroms, [0015]). Yuan also teaches the difference between the maximum value and the minimum value of the arithmetic average roughness Ra measured at the plurality of measurement points thereon /the average of arithmetic average roughness Ra measured at a plurality of measurement points thereon is 0.2369 [0015].
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
The Examiner takes the position that 0.2369 would be close enough to the value of 0.22 or less where one of ordinary skill in the art would have expected them to have the same properties. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface roughness of the sputtering target of Parkhe by providing a standard deviation of the arithmetic average roughness Ra measured at the plurality of measurement points thereon is 0.1 um or less and the difference between the maximum value and the minimum value of the arithmetic average roughness Ra measured at the plurality of measurement points thereon /the average of arithmetic average roughness Ra measured at a plurality of measurement points thereon is 0.22 or less, as taught by Yuan, because it would reduce burn in time and reduce particles on films deposited from the sputtering target [0007]. 
Regarding claim 11, Parkhe does not teach BIRCH, STEWART, KOLASCH & BIRCH, LLPJWB/thcApplication No.: 16/332,206Docket No.: 2185-1151PUS1the target material has a length of 1,000 mm to 3,500 mm in a long side direction.
In the Matter of the application of Percy St. George Kirke, 5 USPQ 539 (1930), the Board of Appeals held that, there is nothing patentable in making a machine or apparatus larger or smaller, if it produces the same result in the same manner. Here in Parkhe only the size of the sputtering target needs to be adjusted to arrive at the claimed device.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target material of Parkhe by providing it has a length of 1,000 mm to 3,500 mm in a long side direction, because it would produce the same result, deposition on a substrate, in the same manner, sputtering. 
Regarding claim 12, Parkhe teaches the Vickers hardness is 40 or less 9[0003], [0039].  
Regarding claim 13, Parkhe teaches the target material made of metal is Al, Al alloy, Cu or Cu alloy ([0003], [0039]).  
Regarding claim 14, Parkhe teaches the target material having been bonded to a backing plate [0019].
Allowable Subject Matter
Claims 8, 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed. April 25, 2022 directed to claim 8 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art teaches an orbital sander using the abrasive of claim 1 to perform polishing of a sputtering target. 

Response to Arguments
Applicant’s arguments with respect to the claim 1 have been considered but are not persuasive. 
Regarding claim 1, Applicant submits that the object of polishing in Ogino is restricted to FePt based sintered sputtering targets containing C and/or BN.  Applicant argues that one of ordinary skill in the art would not apply to Parkhe because there is no disclosure of an FePt based sputtering target in Parkhe. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, polishing the surface of a material with progressively finer grit is well known in many arts.  Here, Parkhe provides the general teaching of why one would polish the sputtering surface of a sputtering target.  Removing the layer of damaged grains allows for reduced burn in time of the target resulting in increased use of the sputtering equipment for processing.  Parkhe provides that the target is polished with a lapping wheel among other polishing method described in paragraphs [0022-0027].  Therefore the Examiner takes the position that Parkhe can be modified with other methods of material such as those found in Ogino.  Ogino is relevant here because it describes a well known method of obtaining a flat surface for microscopy.  Its appropriate  here because Ogino explicitly describes a method of successive polishing wherein material is removed from the surface to reach a desired surface roughness.  Since these two references provide two different polishing methods for obtaining desired surface roughness the Examiner takes the position that they are appropriate for combination under the obviousness inquiry. 
Regarding claim 1 and Taketomi, Applicant submits that Taketomi would not be applied because it is directed to a Li containing oxide target assembly.  
The Examiner disagrees because Taketomi teaches a non-woven fabric particular to its polishing method.  The Examiner doesn’t find Taketomi to teach away from a metal sputtering target or that the non-woven fabric be used solely for Li-containing oxide targets. 
Regarding claim 1 and Shiozawa, Applicant submits that Shiozawa never discloses or suggests a sputtering target made of metal.  
The Examiner does not agree because Shiozawa does not teach away from sputtering targets made of metal. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  However, no impermissible hindsight reasoning has been found by the Examiner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J BRAYTON/Primary Examiner, Art Unit 1794